184 F.2d 575
Michael Francis SLAVIK, Appellant,v.Watson B. MILLER, Commissioner of Immigration and Naturalization.
No. 10208.
United States Court of Appeals Third Circuit.
Argued October 16, 1950.
Decided October 30, 1950.

Appeal from United States District Court for the Western District of Pennsylvania; Wallace S. Gourley, Judge.
Michael Hahalyak, Pitsburgh, Pa., for appellant.
Edward C. Boyle, United States Attorney, Pittsburgh, Pa., F. W. Braden, District Adjudications Officer, Immigration and Naturalization Service, Philadelphia, Pa., for appellee.
Before BIGGS, Chief Judge, and KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
The court below, 89 F. Supp. 575, lacked jurisdiction of the person of the Commissioner of Immigration and Naturalization and hence acquired no power to adjudicate the issues. We ruled to this effect in Podovinnikoff v. Miller, 3 Cir., 179 F.2d 937. See also Connor v. Miller, 2 Cir., 178 F.2d 755. It follows that the court below committed no error in entering the order complained of. Accordingly it will be affirmed.